      Case 3:21-mj-07155-MAB Document 1 Filed 07/26/21 Page 1 of 5 Page ID #1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                      )
                                               )
                Plaintiff,                     )
                                               )
vs.                                            )       CASE NUMBER: _______________
                                                                    21-mj-7155-MAB
                                               )
DESMOND PRUITT,                                )
                                               )
                Defendant.                     )

                                    CRIMINAL COMPLAINT

         I, Timothy Birckhead, the undersigned complainant being duly sworn state the following

is true and correct to the best of my knowledge and belief:

                                          COUNT 1
                               FELON IN POSSESSION OF A FIREARM

         On or about July 24, 2021, in St. Clair County, within the Southern District of Illinois,

                                       DESMOND PRUITT,

defendant herein, knowingly possessed a firearm in and affecting commerce, that is, a US Arms

Patriot AR-15, serial number US1524, having previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, and knowing that he had been convicted of such a

crime, all in violation of Title 18, United States Code, Section 922(g)(1) and 924(a)(2).

                                            AFFIDAVIT

         1.     I, Timothy B. Birckhead, am an investigative and law enforcement officer of the

United States within the meaning of Title 18, United States Code, Section 115, and am empowered

by law to conduct investigations and arrests for offenses enumerated in Title 18, United States

Code, Section 2516. Since January 2021, I have been assigned to the Drug Enforcement

Administration (DEA) as a Task Force Officer, located in Fairview Heights, Illinois.                 In
                                         1
  Case 3:21-mj-07155-MAB Document 1 Filed 07/26/21 Page 2 of 5 Page ID #2




conjunction with my employment as a Task Force Officer, I have served as a police officer with

the Fairview Heights, Illinois Police Department for approximately ten (10) years. As part of my

duties as a DEA Task Force Officer, I investigate drug crimes in violation of federal law, including

Title 21, United States Code, Sections 841(a) and 846, occurring the Southern District of Illinois

and elsewhere. During the course of my law enforcement career, I have participated in numerous

narcotics investigations involving the manufacture, transportation, and distribution of controlled

substances.   I was previously assigned to a “street crimes” unit with the Fairview Heights Police

Department for 2 years. During these 2 years, the focus of the unit was investigating and

prosecuting drug offenses occurring within the city of Fairview Heights. These investigations have

resulted in the seizure of controlled substances and proceeds from the sale of controlled substances,

as well as the arrests of drug traffickers.   I have further participated in drug related training

courses throughout my law enforcement career. I am familiar with normal methods of

investigation, including but not limited to physical and electronic surveillance, interviews of

suspects and witnesses, the use of search and arrest warrants, the use of informants, the use of pen

registers, analysis of telephone records, the utilization of undercover agents, and the use of court-

authorized wire intercepts.   I work in collaboration with a group of DEA Special Agents and other

law enforcement officers.     These Special Agents and officers have participated in numerous drug

investigations, which have resulted in the seizure of heroin, methamphetamine, crystal

methamphetamine, cocaine, marijuana, and other controlled substances. My opinions and

conclusions in this Affidavit are based on the investigation to date combined with my training and

conversations with other experienced Special Agents and law enforcement officers on the

investigative team.


                                                 2
   Case 3:21-mj-07155-MAB Document 1 Filed 07/26/21 Page 3 of 5 Page ID #3




       2.      The statements contained in this affidavit are based on my investigation, as well as

information derived from reports and interviews of the law enforcement officers and witnesses

named herein. This affidavit is meant to state facts sufficient to support a finding of probable

cause that the named Defendant committed the charged offense and is not meant to contain a

complete record of the entire investigation to date.    In support of this Complaint, your affiant

states as follows.

       3.      In April of 2021, your affiant and Fairview Heights Resident Office (FHRO) agents

initiated an investigation into the drug distribution activities of Demarkee D. Jimerson, residing at

33 David Street, Cahokia, IL. During this investigation, a gold Chevrolet with Illinois registration

CV14101 was observed at the residence on several occasions via physical and electronic

surveillance. The owner of this vehicle was identified as Desmond PRUITT through vehicle

registration records.

       4.      On July 24, 2021, your affiant and other Fairview Heights Resident Office (FHRO)

agents were conducting physical surveillance of 33 David Street with the intention of arresting

Demarkee Jimerson on an active parole warrant and contacting 3 suspected drug couriers for

Jimerson’s source of supply, who were observed flying into town and staying at 33 David Street.

Agents observed PRUITT arrive at the residence at approximately 11:47 a.m., enter the residence,

leave about a minute later to get a backpack from his vehicle, and then go inside with a backpack.

       5.      At approximately 3:27 p.m., agents observed Jimerson and the 3 suspected couriers

exit his residence with 6 large suitcases. PRUITT also exited the residence with a black bag. They

loaded the suitcases into the back of a waiting Uber that had arrived at the residence and were

exchanging good-byes with each other. Numerous FHRO agents approached his residence in


                                                 3
  Case 3:21-mj-07155-MAB Document 1 Filed 07/26/21 Page 4 of 5 Page ID #4




vehicles and took Jimerson, the 3 suspected couriers, and Desmond PRUITT into custody.

Immediately upon seeing law enforcement, PRUITT had gone back inside the residence before

being ordered outside by law enforcement, and he no longer had the black bag with him. It should

be noted agents smelled an overwhelming odor of marijuana coming from the open front door.

Agents also observed a firearm in plain view from the front door of the residence.

       6.      The Honorable Judge Sison granted a search warrant for 33 David Street, which

was executed by other FHRO agents.

       7.      PRUITT was transported to the FHRO, where an audio and video recorded

interview was conducted by your affiant and RAC Michael Rehg. PRUITT was provided with his

Miranda Warnings. During the interview, PRUITT stated he did not bring anything to the house

and nothing inside was his. PRUITT did admit to handling some of the firearms inside and his

fingerprints might be on the rifle and a revolver. PRUITT admitted he is on parole and has a felony

conviction, and is aware he is not supposed to be handling any firearms. PRUITT admitted to

picking up a rifle and stated it didn’t work, because the magazine “drop latch” was broken.

       8.      After the interview, your affiant was contacted by FHRO agents conducting the

search warrant at 33 David Street. A black Nike backpack was located inside the residence that

contained 2 bags of marijuana, 2 shipping envelopes addressed to Desmond PRUITT, and a rifle

with an unattached loaded magazine.

       9.      Your affiant and RAC Rehg spoke with PRUITT again during an audio and video

recorded interview, reminding him again of his Miranda Warnings. It should be noted PRUITT

was captured on video surveillance at the residence walking inside with the black Nike backpack,

which appears to have the grip and stock of the rifle showing out of the top. PRUITT initially


                                                4
   Case 3:21-mj-07155-MAB Document 1 Filed 07/26/21 Page 5 of 5 Page ID #5




denied the backpack belonged to him, but eventually admitted the Nike backpack, the marijuana

located inside, and the envelopes belonged to him. He denied the rifle belonged to him. PRUITT

commented that if he’s driving, he puts his “weed or whatever” in the backpack.

        10.       PRUITT has previous felony convictions for Aggravated Unlawful Use of a

Weapon/Vehicle and Use Firearm to Commit a Felony and is currently on parole through the

Nebraska Department of Corrections for a conviction for Robbery-Use of Deadly Weapon to

Commit a Felony. The conviction date was November 6, 2019, in Lancaster County, Nebraska, in

case number C02-CR-180002235.

        11.       Desmond PRUITT is currently in custody at the Monroe County Sheriff’s

Department in Waterloo, IL.

    FURTHER AFFIANT SAYETH NAUGHT.

                                                       _______________________________
                                                       _____________________
                                                       Timothy Birckhead
                                                       Task
                                                       T k Force
                                                            F    Officer
                                                                 Offi
                                                       Drug Enforcement Administration
State of Illinois           )
                            )    SS.
County of St. Clair         )

              Sworn to before me, and subscribed in my presence on the ___
                                                                        26 day of July, 2021, at

East St. Louis, Illinois.

                                                         _____________________________
                                                           _________________________
                                                         MARK A. BEATTY
                                                         United States Magistrate Judge

STEVEN D. WEINHOEFT
United States Attorney

___________________________
__
 ___
   _ ______________________
AMANDA FISCHER
Assistant United States Attorney

                                                  5
